DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s amendment and RCE filed, 12 July 2021, of application filed, with the above serial number, on 03 November 2017 in which claims 1, 8, 15 have been amended. Claims 1-20 are pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
1) The independent claims have been amended to include “identify a first cloud infrastructure requirement for the cloud storage module predicted to meet an estimated volume of the electronic data records to be migrated with the first exchange”. It is indefinite what the cloud storage module predicted to meet an estimated volume comprises. The specification describes the cloud storage module meeting the estimated volume, it is not clear how it can be predicted to meet the volume.

3)  It is indefinite if the first exchange is having electronic data records received from the cloud storage module to the on-site customer data center. The specification uses the two terms for instance in par. 24 as exchanged or migrated, however the records appear to only be migrated from the on-site customer data center to the cloud storage module as claimed, it is not clear if the claimed first exchange (as defined ‘an act of giving one thing and receiving another’) is having records also returned.
4) The term "similar" in claim 1, 8, 15 is a relative term which renders the claim indefinite.  The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nucci et al (hereinafter “Nucci”, 2013/0326471) in view of Ben-Shaul et al (hereinafter “Ben”, 2017/036606).
As per Claim 1, Nucci discloses an information handling system operating a cloud infrastructure management system comprising: 
a cloud storage module including one or more storage nodes for providing adjustable storage resources for meeting cloud infrastructure requirements for storage of electronic data records (at least Fig. 1; par. 19, 23, 25, 44; service provider system/server 80 is specially-configured in accordance with the present disclosure to store pre-defined datasets in its memory; components of the information handling system may include one or more storage devices, is modular and can be added to and customized; storage of data in connected database); 
a processor executing code instructions to perform a first exchange of electronic data records from an on-site customer data center to the cloud storage module according to a specific integration process generated from a customized visual model with a plurality of visual modeling elements selected from a menu of visual modeling elements (at least paragraph 17, 29; Fig. 1, 3; web-based graphical interface is used to 
the processor executing code instructions to: 
identify a first cloud infrastructure requirement for the cloud storage module with the first exchange (at least paragraph 48; the integration process has been modeled to meet the requirements of the enterprise; par. 24: application template includes references to specific pre-built software code stored on the service provider system 80, and references to how the pre-built code should be configured for execution within an enterprise's computing network) of electronic data records from the on-site customer data center to the cloud storage module according to the specific integration process generated from the customized visual model (at least paragraph 17, 29; Fig. 1, 3; web-based graphical interface is used to visually model an integration process, such as a business process, via a flowcharting process; Connector codeset is associated with a visual connector element that abstracts away the technical details of how this communication occurs; par. 45: The application, whether executed at the user device 20 or business process system 30, is then operable to exchange data between the business process system 30 and a trading partner's system 60), the previous integration conducted with a similar previous 
update the connector code set to identify the [parameters] in the cloud storage module for the electronic data records pursuant to the first exchange (at least paragraph 53-54; the customized application may be configured to be "self-updating." More specifically, the dynamic runtime engine application is configured to check for components it requires to automate the modeled business process, and to automatically initiate download of any updated component on the server newer than a corresponding component resident at the enterprise network, thus updating the application; paragraphs 28, 55; Each Connector codeset is specially configured to provide connectivity to specific…databases; proprietary Application Programming Interface (API) utilized by that application and/or system; 
a network interface device transmitting a connector code set and a runtime engine for execution of the first exchange at a remote location (at least paragraph 17; 23, data includes a pre-defined container installation program, referred to herein as a dynamic runtime engine, application templates, and codesets associated with process elements. After a user has defined and tested an integration process using the automated software development system using a web interface at the system 80, the dynamic runtime engine application can be downloaded to the enterprise system 90).
Nucci fails to disclose an elastic file system describing a cloud storage node configuration, the first cloud infrastructure requirement predicted to meet an estimated volume of the electronic data records to be migrated and where the first cloud infrastructure requirement is estimated based on electronic data record volume in a previous integration, determining an optimal cloud infrastructure configuration to adapt the cloud storage module to meet the first cloud infrastructure requirement and to define one or more optimal storage locations that comprise the cloud storage module, and such updated [parameters] including optimal one or more storage locations.
However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Ben. Ben discloses, in an analogous art, determining a preferable cloud host for cloud bursting, wherein a number of nd and 4th systems, predictable workloads with known variables such as storage resources are cloud burst such that an on-prem workload with known constraints is moved to the cloud, and statically evaluating the data center on-prem with the management interface predicting which instances will have workloads consuming large amounts of computing resources, but small amounts of storage for cloud bursting preferably implemented on these instances first. Ben also teaches determining if the cloud host has a potential to expand to the necessary size if there is a likelihood of migration and if the cloud hosts can handle a full migration project. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Ben’s cloud host determination factors with Nucci, as Ben teaches it being important to consider cloud storage requirements in order to prioritize different servers or cloud service providers and being able to adjust the size of the cloud hosting to meet the needs of the customer.
As per Claims 5, 12, 19. Nucci discloses wherein the optimal cloud infrastructure configuration describes a number of a plurality of private cloud storage nodes with storage capabilities of each of the plurality of private cloud storage nodes and processing capabilities of each of the plurality of private cloud storage nodes that comprise the cloud storage module to meet the first cloud infrastructure requirement (at 
As per Claim 6. The information handling system of claim 1, wherein the first cloud infrastructure requirement for the cloud storage module to meet an estimated volume of the electronic data records to be migrated is further determined based on a number or type of visual modeling elements included within the specific integration process to achieve the first exchange (at least Nucci paragraph 18; The required code includes a generic application template, selected predefined code sets that are selected as a function of the user's needs as defined by the modeled process, and a data code set that includes input provided by the user for customizing the stock components for a specific integration process. Additional components may be retrieved as required. As changes are made to this model, via the website, or to the code that executes the model, the executable software application will automatically check for and apply these changes as needed without requiring human intervention).
As per Claim 7, 14, 18. The information handling system of claim 1, wherein the first cloud infrastructure requirement for the cloud storage module to meet an estimated volume of the electronic data records to be migrated further includes an estimated level of processing requirements at the one or more optimal storage locations comprising the storage module to process the estimated volume of the electronic data records to be migrated with the specific integration process to achieve the first exchange (at least Ben paragraph 273-283; storage performance a factor along with migration of storage size).


As per Claim 13. The method of claim 8, wherein the first cloud infrastructure requirement is further determined based on a number branch elements or a number of sub process elements included within the specific integration process to achieve the first exchange (at least Nucci paragraph 18; The required code includes a generic application template, selected predefined code sets that are selected as a function of the user's needs as defined by the modeled process, and a data code set that includes input provided by the user for customizing the stock components for a specific integration process. Additional components may be retrieved as required. As changes are made to this model, via the website, or to the code that executes the model, the executable software application will automatically check for and apply these changes as .

Claims 2, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nucci in view of Ben, further in view of Hockett et al (hereinafter “Hockett”, 2018/0287864).
Nucci and Ben fail to explicitly disclose wherein the first cloud infrastructure requirement is determined based on a crowd-sourced metric describing a volume of data records exchanged pursuant to previous third party executions of the specific integration processes generated from third party visual models having a number, type, and arrangement of visual elements similar to the customized visual model. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Hockett. Hockett discloses, in an analogous art, an information handling system determining an optimal cloud setup and usage by comparing given cloud specific criteria against verified real-world performance data of existing cloud environments, wherein crowd-sourcing existing cloud configurations with cloud performance metrics and using the crowd-sourced data to intelligently recommend new cloud configurations (at least paragraph 34-35, also 36). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Hockett’s crowd-sourced cloud configuration with Nucci and Ben, as Hockett teaches system administrators may be faced with a challenge of configuring their cloud environment when they are faced with a large selection of hardware and software .

Claims 3-4, 10-11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nucci and Ben, further in view of Agarwala et al (hereinafter “Agarwala”, 2015/0256432).
As per Claim 3, 10. Nucci and Ben disclose further comprising: the processor performing a second exchange of electronic data records between the on-site customer data center and the cloud storage module (at least Nucci paragraph 25, Fig. 1; the dynamic runtime engine program and the application template may be used by different enterprises/customers of the service provider; par. 16: After the generic application is installed, it is then configured and customized for a specific trading partner. The customized application can be executed to exchange data between the specific trading partner and the enterprise; exchange w/ trading partners 60, 70); 
the processor identifying a second cloud infrastructure requirement for the cloud storage module to meet an estimated volume of the second exchange of electronic data records to be migrated (at least Nucci paragraph 25, Fig. 1; the dynamic runtime engine program and the application template may be used by different enterprises/customers of the service provider; par. 16: After the generic application is installed, it is then configured and customized for a specific trading partner. The customized application can be executed to exchange data between the specific trading partner and the 
Nucci and Ben fail to disclose the processor determining an optimal cloud infrastructure reconfiguration to adapt the cloud storage module to meet the first cloud infrastructure requirement and the second cloud infrastructure requirement and defining one or more second optimal storage locations that further comprise the cloud storage module. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Agarwala. Agarwala discloses, in an analogous art, managing and optimizing available resources utilized in a networked computing environment (e.g., a cloud computing environment), and in response to an over-utilized storage pool and/or an under-utilized storage pool, the plurality of resources are dynamically reconfigured (at least Agarwala paragraph 31, 41; abstract). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Agarwala cloud reconfiguring with Nucci and Ben as Agarwala discloses such reconfiguration being well known in any networked storage and cloud computing art to dynamically and automatically move resources between different components and nodes with minimal effort of a user as cloud resources change to optimize the services for the customers (at least Agarwala paragraph 26-32, 3).
As per Claim 4, 11. Nucci, Ben and Agarwala disclose further comprising:
the processor updating the connector code set to identify the one or more second optimal storage locations for the second exchange of electronic storage records (at 
As per Claim 17. Nucci and Ben fail to disclose the cloud storage module adapted to select one or more optimal storage node locations to comprise the cloud storage module from available private cloud storage node locations, public cloud storage locations, or hybrid cloud storage locations to meet the first cloud infrastructure requirement estimated volume of electronic data records, where selection is made based on determination of the type of electronic data records to be migrated in the first exchange. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Agarwala. Agarwala discloses, in an analogous art, deploying cloud infrastructures to private, community, public, and hybrid clouds (at least paragraph 37-42). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Agarwala cloud deployment with Nucci and Ben as Agarwala discloses such deployment to different cloud infrastructures and the benefits for each being well known in any networked storage and cloud computing art to dynamically and automatically move resources between different components and nodes with minimal effort of a user .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nucci and Ben, further in view of Marrelli et al (hereinafter “Marrelli”, 2015/0134589).
Nucci and Ben disclose wherein the estimated level of processing requirements at the one or more storage node locations selected for storage resources of the cloud storage module is based on determination between whether the migration of electronic data records in the first exchange is a continuous real-time migration (at least Ben paragraph 131-132, 331; real-time migrated). 
Nucci and Ben fail to explicitly disclose a burst extract, transform, load (ETL) migration. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Marrelli (at least paragraph 1, 49-50). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Marrelli’s ETL migration with Nucci and Ben as ETL migration involves migrating data that needs to change formats on the target cloud infrastructure, performing ETL at the migration time allowing seamless migration to the customer.

Response to Arguments
Applicant's arguments filed 12 July 2021 have been fully considered but they are not persuasive.
Applicant argues that Nucci does not describe the amended limitations of independent claims 1, 8, 15. However, Nucci teaches the previous integration conducted with a similar previous specific integration process of electronic data records generated from a previously-customized visual model as Nucci teaches (at least paragraph 35) saving integrations from user generated visual models for subsequent use by the same or other users in integrating other business processes “representations of the model and the information provided by the user are stored by the system 80 in association with the user's/enterprise's account. This allows this information to be stored, retrieved, modified, transmitted, etc. Information provided by the user that relates to the enterprise system may optionally be saved by the system 80 for subsequent use by the user in modifying the customized application software, or for developing customized application software for integrating other business processes. Trading partner data not previously stored by the system may be gathered by prompting the user to supply such information via the website interface, and that such gathered information may subsequently be saved by the system 80 for subsequent use by the same or other users”. 
Applicant maintains that Ben’s system operates in real-time to adjust network components rather than the claimed prediction on a specifically modeled integration process.
in real time as well as to migrate in hybrid or full migration from a static analysis (par. 243-255 for migration disclosure). Ben discloses in the 2nd and 4th systems (par. 266, 268) predictable workloads with known variables such as storage resources are cloud burst such that an on-prem workload with known constraints is moved to the cloud, and statically evaluating the data center on-prem with the management interface predicting which instances will have workloads consuming large amounts of computing resources, but small amounts of storage for cloud bursting preferably implemented on these instances first. Only Ben’s 3rd system described in par. 267 mentions such instances being moved in real-time, and that is only for the DRS, not the load balancer system described in the 3rd system. 
Ben discloses in par. 275 considering storage performance of a cloud host before migrating and in par. 278 determining if the cloud host has a potential to expand to the necessary size if there is a likelihood of migration and if the cloud hosts can handle a full migration project. Whether the claimed limitation could be performed in real time for the frst exchange/ migration or not, determining hosts storage capacity for satisfying requirements to handle a full migration project is not real time adjusting. Ben moreover teaches in reference to Fig. 17 via par. 246-247, a user requesting the migration and the 

Conclusion
The prior art made of record and not relied upon considered pertinent to applicant's disclosure is indicated in PTO form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached 8:30-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nicholas Taylor can be reached on (571)272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.